Citation Nr: 0825488	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO. 04-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Whether the RO's rating decision of April 1947 was 
clearly and unmistakably erroneous (CUE) in not granting 
separate compensable evaluations for disabilities of the left 
hand and wrist.

3.	Entitlement to Dependency and Indemnity Compensation 
(DIC) under  38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to July 
1946. The veteran died during the latter part of 1978. The 
appellant is his surviving spouse.
     
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal   from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The Board granted the appellant's motion to advance her case 
on the docket in December 2004, for good cause shown. 38 
U.S.C.A. § 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).

In a February 2005 decision, the Board reopened and denied on 
the merits a claim of service connection for the cause of the 
veteran's death. The Board's decision further denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318. The Board dismissed for lack of jurisdiction the 
appellant's claims of CUE in rating decisions dated in 1947 
and 1953, asserted by the appellant as having been 
erroneously decided in not awarding the veteran separate 
compensable ratings for service-connected disabilities of the 
left hand and wrist. 

The Board found that these rating decisions had been subsumed 
by a February 1954 Board decision denying an increased rating 
for several service-connected disabilities arising out of an 
in-service shell fragment wound injury; the appellant also 
had not filed a corresponding allegation of CUE specifically 
as to the February 1954 Board decision. 
The Board's decision was then appealed to the United States 
Court of Appeals for Veterans Claims (Court), and in a 
Memorandum Decision dated in October 2007, the Court vacated 
the Board's February 2005 decision in part, and remanded the 
remanded issues to the Board. 

The Court's decision affirmed the dismissal of the 
appellant's CUE claim challenging an August 1953 rating 
decision, as this decision was directly appealed to and 
affirmed by the February 1954 Board decision. The Court 
further indicated that the claim for CUE in an April 1947 
rating decision should not have been dismissed, as the 
Board's February 1954 decision had not addressed the 
substantive question of entitlement to separate ratings for 
left hand injury residuals. Since the outcome of the claim 
for DIC under 38 U.S.C.A. § 1318 was inextricably intertwined 
with the disposition of this CUE motion, the Court issued a 
vacate of this claim. These claims were subsequently returned 
to the Board for appellate review.

The Board presently decides the claims for CUE in the RO's 
April 1947 rating decision, and entitlement to DIC under 38 
U.S.C.A. § 1318. The issue of entitlement to service 
connection for the cause of the veteran's death is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	An April 1947 RO rating decision granted disability 
evaluations for several disorders associated with the 
veteran's service-connected residuals of a gunshot wound 
injury to the left leg, and shell fragment wound injuries to 
the upper extremities. The decision in part assigned a single 
40 percent evaluation for unfavorable ankylosis of the left 
wrist, also as a rating by analogy for left ulnar nerve 
neuritis and other injury residuals.
2.	There is no basis upon which to establish that the RO 
ignored or incorrectly applied the relevant statutory and 
regulatory provisions in not having determined that separate 
compensable evaluations for disabilities of the left hand and 
wrist were warranted, resulting in an error that would have 
manifestly changed the outcome of the April 1947 rating 
decision.

3.	The veteran was not in receipt of service-connected 
compensation at the 100 percent level for 10 years or more 
consecutively prior to his death.


CONCLUSIONS OF LAW

1.	The RO's April 1947 rating decision that granted a 
single 40 percent rating for the service-connected residuals 
of a left hand shell fragment wound based upon ankylosis of 
the left wrist, and other associated disorders, including 
neuritis of  the left ulnar nerve, was not clearly and 
unmistakably erroneous. 38 U.S.C.A.§ 5109A(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.105(a) (2007); General Policy in 
Rating disability, VA Schedule for Rating Disabilities (1945 
Ed.).

2.	The criteria for dependency and indemnity compensation 
under 38 U.S.C.A.§ 1318 are not met. 38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.22, 3.102, 3.159 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)  must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of  Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson,  444 F.3d 1328, 1333-34 
(Fed. Cir. 2007). 



Pertaining to the claim for CUE in the RO's April 1947 rating 
decision, there was no legal obligation on VA's part to 
provide the appellant with notice or assistance for purposes 
of development of this claim. The Court has held that the 
provisions of the VCAA do not apply to CUE claims, 
irrespective of whether the decision in question was issued 
by the RO or Board. See Parker v. Principi, 15 Vet. App. 407 
(2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc). See also 38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.105(a) (2007). It warrants 
mention, however, that the RO provides April 2004 
correspondence to the appellant, informing her of the 
opportunity to provide additional evidence and information in 
support of this claim.

The appellant also has been appropriately notified of what 
evidence would substantiate her claim for DIC benefits under 
38 U.S.C.A. § 1318, through a September 2002 VCAA notice 
letter on the general issue of entitlement to DIC, informing 
her as to each element of satisfactory notice set forth under 
the  Pelegrini II decision. The June 2004 Statement of the 
Case (SOC) provided explanation of the requirements to 
establish this benefit in accordance with 38 U.S.C.A. § 1318. 
The above notice correspondence further explained the joint 
obligation between VA and the appellant herself to obtain 
pertinent evidence and information, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002). 

In addition, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events in which 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). The September 2002 notice letter 
preceded issuance of the August 2003 rating decision on 
appeal, and thus comported with the standard for timely 
notice.       

In support of her claim, the appellant has provided 
statements from her designated representative. She has not 
requested a hearing at any point in connection with the 
claim. As an alternative to this option, she and her 
representative participated in a May 2003 Informal Hearing 
Conference with a Decision Review Officer (DRO). Hence, the 
record as it stands includes sufficient competent evidence to 
decide these matters. See 38 C.F.R. § 3.159(c)(4). Under the 
circumstances, no further action is necessary to assist the 
veteran.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.


Analysis of the Claims

Whether there was CUE in the RO's April 1947 Rating Decision

Previous RO decisions that were not timely appealed are final 
and binding on the veteran based on the evidence then of 
record and generally will be accepted as correct in the 
absence of CUE. The prior decision will be reversed or 
amended only where the evidence establishes this error. See 
38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.105(a) (2007).

CUE is defined as a very specific and rare kind of error. 
"It is the kind of error,    of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Thus, even where the premise of error    is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). The Court has indicated that a three-pronged 
test is used to determine whether CUE was in a prior 
decision: (1) it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to  how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question. See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In order for an alleged error to constitute CUE it must have 
consisted of an administrative failure to apply the correct 
statutory and regulatory provisions to  the correct and 
relevant facts, not merely misinterpretation of the facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). A claim 
of CUE on the basis that the previous adjudication at issue 
"improperly weighed and evaluated the evidence" does not 
satisfy the stringent legal requirements for CUE. See Fugo, 6 
Vet. App. at 43. 
 
A breach of VA's duty to notify and assist likewise does not 
constitute CUE.    See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994). 
This includes situations when the RO is alleged to have 
breached the duty to assist a veteran in obtaining relevant 
service medical records that may render a prior rating 
decision non- final, or another kind of "grave procedural 
error" ostensibly has occurred. Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 
188 F.3d 1327, 1334 (Fed Cir. 1999)). 

 
However, the failure to apply a relevant law or regulation is 
an appropriate subject for a claim of CUE. See Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson 
v. Brown, 5 Vet. App. 430, 433 (1993).

The RO rating decision for which the appellant has raised the 
contention of   
CUE was issued in April 1947, and provided for the award of 
service-connected disability compensation for residuals of 
in-service injuries. The specific allegation of CUE is that 
this decision improperly evaluated a wrist disorder 
(orthopedic impairment, with ankylosis) and ulnar nerve 
disorder as one disorder, and separate compensable ratings 
should have been assigned for each instead. It is alleged 
that in so doing, a combined disability rating would have 
been warranted of 100 percent, rather than the 80 percent 
combined rating the RO eventually found to have been 
substantiated.

The prior April 1947 decision granted a 40 percent rating for 
amputation of the     left leg, middle third, secondary to 
gunshot wound residuals with satisfactory prosthesis; a 40 
percent rating for ankylosis left wrist, unfavorable, as 
analogous to scars, shell fragment wound left arm and 
forearm, fracture left ulna and semi lunar, and injury to 
muscle groups VII and VIII and neuritis of the left ulnar 
nerve; a 30 percent rating for a scar, shell fragment wound, 
right arm and hand, injury to muscle group V, mild injury 
right radial nerve; and a 10 percent rating for scars, shell 
fragment wound scrotum, traumatic loss of left testicle. The 
combined schedular rating amounted to 80 percent under the 
combined rating table at 38 C.F.R. § 4.25. The actual rating 
the RO assigned was of a 100 percent schedular evaluation. 
The effective date of entitlement to compensation was March 
18, 1947, extending an existing 100 percent temporary total 
rating from approximately one-year. 





As an aside, the Board observes that while there is some 
indication that the appellant alluded to CUE in the July 1946 
RO rating decision that originally granted the 100 percent 
temporary rating, effective July 13, 1946, on the basis of 
surgical convalescence, the comprehensive evaluation on her 
statements reveal that this is not the subject of her 
inquiry, only whether a 100 percent schedular rating was 
assignable from March 18, 1947 up until when compensation in 
this amount resumed in 1973. The July 1946 decision did not 
specifically assign percent ratings for each service-
connected manifestation, and was limited to the issue of a 
rating for purposes of convalescence.

In an August 1953 rating decision, the RO reduced from 100 to 
80 percent the veteran's combined disability rating 
retroactively to March 18, 1947, based on a finding that this 
was consistent with the provisions of the rating schedule. 
A combined rating of 80 percent remained applicable until 
when the veteran filed a new claim for increased rating 
several years later, and the RO's November 1973 decision 
determined that due to the increased severity of symptoms and 
manifestations to the left hand, there was a basis to assign 
a 100 percent evaluation for a symptoms approximating loss of 
use of the hand. The total evaluation became effective from 
August 10, 1973.

The current CUE claim is based on the assertion that the 
April 1947 RO rating decision represented a misapplication of 
the applicable law and regulations in determining that a 
single 40 percent schedular rating was the correct rating for        
all manifestations of left hand impairment, in assigning such 
rating based on ankylosis analogous for other associated 
residuals, and not considering what was demonstrated as to 
separate compensable conditions.

The evidence of record at the time of the April 1947 decision 
in question relevant  to the determination of the ratings for 
the veteran's service-connected disabilities, is comprised of 
two VA compensation and pension examinations, the initial 
evaluation dated from March 1947. The veteran at that time 
reported having had limitation of motion of the arms and 
weakness that worsened in instances of bad weather. The 
examiner noted as to the upper extremities, there was a 
linear scar on the outer side of the right upper arm and two 
circular scars over the biceps muscle. There was no weakness 
present in the arm. The left upper arm showed a superficial 
scar anteriorly, and a linear scar extended from a point two-
inches above the elbow to the wrist. The left wrist was 
deformed by an immovable scar and old fracture. Only 10 
degrees of motion were present. There were several 
superficial scars on the right thigh, right knee and calf. 
(Additional evidence on file identifies on several instances 
as the dominant upper extremity the right side).

The examiner diagnosed residuals, shell fragment wounds, 
multiple with injury muscle group V (right), fracture 
deformity and ankylosis, left wrist, amputation, left leg, 3 
inches below the knee; neuritis, traumatic, ulnar nerve, 
left; and residuals of neuritis, traumatic, radial nerve, 
right.

On VA neuropsychiatric examination that month evaluation of 
the left hand indicated contracture of the third and fourth 
fingers with atrophy in the hand.  There was atrophy of the 
left hypothenar eminence, and hypesthesis in the area 
supplied by the left ulnar nerve. The diagnosis was neuritis, 
traumatic, ulnar nerve, left. The examiner remarked that 
there was still moderate incapacity overall.     The right 
hand was practically normal in function, following surgery in 
March 1945. The left ulnar nerve was operated on in November 
1945 and had not yet shown much improvement, however, the 
veteran stated that he could feel heat now in the paralyzed 
area of the left hand. The examiner stated that in the left 
hand the ulnar nerve had been so severely damaged that while 
there appeared to be some improvement, it would require 
another two or three years to determine its full degree of 
improvement. There was no social incapacity resulting from 
the above diagnosis.


Pertinent law at the time provided:

The evaluation of the same disability under various 
diagnoses is to be avoided. Disability from injuries to 
the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are 
included in the appropriate section for their 
evaluation. Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes, some 
may be service connection, others, not. Both the use of 
manifestations not resulting from service connected 
disease or injury in establishing the service connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided. 

Paragraph 14, General Policy in Rating Disability, VA 
Schedule for Rating Disabilities (1945 Ed.).

The veteran's service-connected residuals of a shell fragment 
wound as affecting    the left hand was evaluated under the 
rating schedule at Diagnostic Code 5214, for ankylosis of the 
wrist, and rated at the 40-percent level for unfavorable 
ankylosis of the wrist, in any degree of palmar flexion or 
with ulnar or radial deviation in a minor extremity. 

The present motion for CUE requests application of Diagnostic 
Code 8616  (as effective in 1947) for neuritis of the ulnar 
nerve. That criteria provides for assignment of a 10 percent 
rating when there is mild incomplete paralysis of the ulnar 
nerve in the major upper extremity. Moderate incomplete 
paralysis corresponds to a 30 percent rating for a major 
extremity. Severe incomplete paralysis corresponds to a 40 
percent rating when involving the major extremity. Complete 
paralysis of the ulnar nerve of the major upper extremity is 
defined as being manifested by the "griffin claw" deformity 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.

An accompanying provision on the evaluation of neurological 
disorders, states that neuritis is to be evaluated on the 
scar provided for injury of the nerve involved, with a 
maximum equal to severe incomplete paralysis, and also a 
maximum of moderate incomplete paralysis for neuritis not 
characterized by organic changes. 

Based on the above findings of severity of service-connected 
injury residuals consideration is first warranted as to 
whether there are separate compensable disorders for 
evaluation. The existing 40 percent rating reflects ankylosis 
of the left wrist, and there is both overlapping, and some 
distinct symptomatology that   the examining physicians 
attributed to left upper extremity neuritis. Considering the 
neurological examiner's assessment and evidence that neuritis 
affected flexion contracture and other general movements of 
the left hand besides the wrist, there is at least a 
potential likelihood for meeting the requirements for a 30 
percent rating for neuritis due to severe incomplete 
paralysis of the ulnar nerve, even if assignment of a 
separate rating for such would not have been expressly 
required under the rating schedule. 

However, the assignment of any additional rating on this 
basis, however, would have been a matter entirely in the 
discretion of the RO adjudicator under then-applicable law. 
Consideration of assignment of separate ratings for multiple 
associated manifestations of a service-connected disability 
under the then applicable rating schedule prescribed the 
avoidance of evaluation of the same disorder under more than 
one diagnosis. See Paragraph 14, General Policy in Rating 
Disability, VA Schedule for Rating Disabilities (1945 Ed.). 
Notably, the RO's characterization of the veteran's rating 
for left hand impairment indicated a 40 percent rating for 
wrist ankylosis was meant to provide rating by analogy 
pertaining to several other related disorders, including but 
not limited to the left ulnar neuritis. 
Thus, the RO considered the availability of compensation for 
the identified existing disorders, and ruled out anything 
more than a single rating by analogy. This essentially 
involved a decision on how to best apply the dispositive law 
to the case facts, and does not constitute the type of 
undebatable and manifest error that would demonstrate CUE. 
The RO's rating decision comported with the "anti-
pyramiding" provision of Paragraph 14. 

In addition, it was not until 1993 that the then long-
standing proscription on "pyramiding" was modified by 
judicial precedent. Esteban v. Brown, 6 Vet. App. 259, 261-
262 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). It 
is well-settled that in the evaluation of CUE claims, only 
the law applicable at the time of the challenged rating 
decision is to be considered in determining whether such 
error occurred. Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 
2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); 
Joyce v. Nicholson, 19 Vet. App. 36 (2005) (As to 
requirements to set forth detailed statements of reasons and 
bases for decisions); Palmer v. Nicholson, 21 Vet. App. 
(2007) (As to what constituted valid notice of disagreement 
at time of challenged rating decision).   

The Board observes that the assignment of a separate 
disability rating due to left arm neuritis, providing it were 
warranted in this situation, would not have availed the 
veteran of a combined 100 percent rating. Determining the 
correct combined evaluation required applying VA's combined 
rating table (as remains the case in the disability 
evaluation process). Paragraph 25, VA Schedule for Rating 
Disabilities (1945 Ed.). Under this system, when accounting 
for the potential additional 30 percent rating from a 
separate evaluation for left arm neurological impairment, the 
calculation of the veteran's combined rating would remain at 
90 percent, and while higher, clearly not at the level sought 
as the basis for the present CUE motion. 

Also considered is that providing a higher separate 
evaluation than 30 percent arguably was assignable (i.e., for 
neurological involvement, or other residuals),  the total 
combined rating could not have exceeded 60 percent, since the 
rating schedule did not permit a combined permanent rating 
for disabilities of an extremity to exceed that for the 
amputation level next higher than the site of injury, in this 
instance, Diagnostic Code 5125 where there was loss of use of 
the hand in a minor extremity. See Paragraph 26, VA Schedule 
for Rating Disabilities (1945 Ed.). The maximum available 
rating for compensable disorders of the left upper extremity 
of 60 percent was not significantly higher for rating 
purposes than what would result from assigning a 30 percent 
rating taking into account left arm neuritis. There was no 
indication either of actual loss of use of the left hand, 
based on examination findings of retained functional 
capacity. Under then Diagnostic Code 5111, a 100 percent 
rating applied for loss of use of one hand and one foot.       

The evidence does not show this was the case until a 1973 
medical examination, and the inquiry as to this claim for CUE 
concerns the evidence before the RO as of its 1947 decision. 
There is thus no apparent basis upon which the separate 
compensable rating sought for neuritis, or other medical 
evidence previously of record, would provide for assignment 
of a combined 100 percent evaluation

Accordingly, the record does not reflect that there were any 
determinative facts not properly before the RO as of its 
April 1947 rating decision, or otherwise that the applicable 
law and regulations were incorrectly applied. A finding of 
CUE therefore has not been established in this decision, and 
the appeal is denied. 

Entitlement to DIC under 38 U.S.C.A. 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the veteran's death were service- connected, under 
certain specific conditions. VA shall pay DIC under 38 
U.S.C.A. 
§ 1318 to the surviving spouse of a veteran who dies not as 
the result of his own willful misconduct, and who at the time 
of death was in receipt of or "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling provided, in pertinent part, that the disability 
was continuously rated totally disabling for a period of at 
least 10 consecutive years immediately preceding death. The 
total rating may be either schedular or based upon 
unemployability. 38 U.S.C.A. § 1318(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.22 (2007). 

Pursuant to 38 C.F.R. § 3.22(b)(3) (2007), the term 
"entitled to receive" means that at the time of death, the 
veteran had previously applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date. 38 C.F.R. § 3.22(c) provides that for 
purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability. The above regulation became effective as of 
January 21, 2000.

A prior version of 38 C.F.R. § 3.22 in effect before January 
21, 2000, provided for DIC under 38 U.S.C.A. § 1318 if the 
veteran was in receipt of or "for any reason" was not in 
receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of at 
least  10 consecutive years immediately preceding death. See 
38 C.F.R. § 3.22(a)(2). 
 
In view of the "for any reason" language of the earlier 
version of 38 C.F.R. § 3.22, the Court in a series of 
decisions interpreted this regulation as providing for an 
award of DIC if it is established that the veteran 
"hypothetically would have been entitled" to receive 
compensation for a total disability rating for service-
connected disability for the requisite time period, based 
upon consideration of the evidence in the claims file. Green 
v. Brown, 10 Vet. App. 111 (1997). See also Carpenter v. 
West, 11 Vet. App. 140 (1998); Cole v. West, 13 Vet. App. 268 
(1999).

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. §  20.1106, 
does permit "hypothetical entitlement."

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C.A. § 
1318 in response to the decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) [NOVA I]. The stay was to 
remain in effect pending completion of VA rulemaking 
specified by the Federal Circuit. Based on subsequent VA 
rulemaking, the Federal Circuit decided National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) [NOVA II]. In NOVA 
II, the Federal Circuit revised the stay order imposed in 
NOVA I. The Federal Circuit held that VA could properly 
construe the "entitled to receive" language of 38 U.S.C.A. 
§ 1318 to bar the filing of "hypothetical entitlement" 
claims, in which no claim was filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening. A theory of "hypothetical entitlement" thus 
would not present a valid basis for recovery.    See also 
Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008) (the 
revised version of 38 C.F.R. § 3.22 does not have a 
retroactive effect and can be applied to claims for DIC 
benefits filed by survivors before the amendment took 
effect).

In January 2007, the remaining portion of the VA stay on 
adjudication of claims under 38 U.S.C.A. § 1318 was lifted. 
This was in response to National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 476 F.3d 
872 (Fed. Cir. 2007) (NOVA III). In this most recent decision 
the Federal Circuit upheld VA's recently promulgated 
regulations that had expanded the interpretation of the 
"entitled to receive" language of § 1318 to include where 
additional service records had been received that existed at 
the time of the prior decision but were not previously 
considered by VA, though not expressly permitting claims 
premised upon a petition to reopen for evidence other than 
service department records. See 70 Fed. Reg. 72,211 (Dec. 2, 
2005), codified at 38 C.F.R. § 3.22(b) (2007).

The veteran was in receipt of service-connected disability 
compensation at the 100-percent level for convalescence from 
surgery between July 13, 1946 and March 17, 1947. As 
previously indicated, an April 1947 RO rating decision 
continued the assignment of a 100 percent rating on a 
schedular basis, when the actual combined rating for service-
connected disability was 80 percent. In an August 1953 
decision, the RO retroactively adjusted the level of 
compensation to an 80 percent total rating, effective March 
18, 1947, taking into account the regulations on combining 
ratings. 

The combined level of disability compensation continued at 
this degree until when in November 1973, the RO granted a 
rating of 100 percent for left hand impairment, effective 
August 10, 1973. This evaluation remained in effect until the 
date of the veteran's death in 1978. Aside from these 
schedular considerations, a total disability evaluation based 
on individual unemployability (TDIU) was not granted at any 
point. As a result, the time period during which a total 
disability rating was effective did not amount to at least 10 
consecutive years immediate preceding death, to meet the 
criteria stated in 38 U.S.C.A. § 1318 for an award of DIC.

The appellant has further alleged the presence of CUE in the 
RO's August 1947 rating decision as an alternative basis of 
recovery in stating that had the RO properly evaluated the 
separate compensable disabilities, a combined 100 percent 
rating would have been assigned. For reasons that have been 
set forth above, the Board has determined that this claim for 
CUE cannot be granted, without a finding of an undebatable 
error in applying the law which would have clearly changed 
the outcome of that decision. See Damrel, 6 Vet. App. at 245; 
Fugo, 6 Vet. App. at 43-44. Absent a finding of CUE, the 
reversal of the August 1947 rating decision is not warranted. 
The pertinent time periods for which a 100 percent rating 
applied accordingly are identical to that previously 
indicated.


The appellant also has not alleged any other applicable 
theory of entitlement to benefits under 38 U.S.C.A. § 1318 to 
include reopening of a claim based on newly received service 
records, or absence of receipt of total disability benefits 
due to non-waiver of concurrent retirement payments. See 38 
C.F.R. § 3.22(b)(2)-(3).

In summary, the criteria for entitlement to DIC under the 
provisions of 38 U.S.C.A.   § 1318 are not met, based on the 
previous level of compensation awarded, and the denial of the 
claim for CUE since filed. The Board is bound to duly 
consider and apply the pertinent laws and regulations, which 
do not permit entitlement to the benefit sought. 38 U.S.C.A. 
§ 7104. 

For these reasons, the appeal is be denied. Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).

ORDER

The claim of CUE in the April 1947 rating decision, to the 
extent that separate compensable evaluations were not awarded 
for disabilities of the left hand and wrist, is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The claim of service connection for the cause of the 
veteran's death is being remanded due to the Court's finding 
in its October 2007 Memorandum Decision that the medical 
opinions of record on whether the veteran's service-connected 
disabilities caused or substantially contributed to his death 
did not sufficiently address the effect of all relevant 
service-connected disorders. 

The evidence on file indicates that at the time of the 
veteran's death, service connection was in effect for loss of 
use of the left hand, secondary to a shell fragment wound; 
amputation of the left leg, below the knee; residuals of a 
shell fragment wound to the right arm and hand; traumatic 
loss of a left testicle, secondary to a shell fragment wound; 
and superficial scars to the face and right lower extremity.

The veteran died due to the immediate cause of an acute 
myocardial infarction. There were no contributing causes or 
other significant conditions contributing to death listed.

The Court in its Memorandum Decision indicated that the April 
2004 opinion of a VA physician was not comprehensive in scope 
to resolve the question of etiology. This opining physician 
had determined on review of the claims file that a unilateral 
below the knee amputation was not likely associated with 
cardiovascular disease, contrary to those conditions 
identified under the applicable VA regulation (since 
recodified at 38 C.F.R. § 3.310(c)). The physician also 
stated that available service medical records did not reveal 
hypertension that began in service, or a cardiovascular 
condition caused by below the knee amputation, or other 
service-connected disabilities. 

However, the Court observed that the RO's medical opinion 
request to the examiner asked only whether the veteran's 
hypertension or any other heart disorder led to his death, 
absent inquiring whether any of his service-connected 
disabilities caused or contributed to death. Furthermore, the 
resulting medical opinion did not specifically state or rule 
out whether any service-connected disability was a 
substantial contributing factor to the cause of the veteran's 
death. See 38 C.F.R. § 3.312(c) (a contributory cause of 
death is inherently one not related to the principal cause, 
and for which the evidence must show that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death). 

Consequently, a remand is necessary to obtain further 
competent medical opinion, either by the VA physician 
conducting the April 2004 claims folder review, or if he is 
not available by another VA physician, as to whether the 
veteran's service-connected disabilities contributed 
substantially or materially to cause of hasten the veteran's 
death. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected or compensable 
disability). Generally,   the notice provided must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence  and information required to substantiate a DIC 
claim based on a condition not yet service-connected. On 
remand, the appellant should be provided with a supplemental 
notice letter to ensure compliance with the Hupp decision, as 
the veteran had at least one service-connected disability, 
based upon which a more particularized VCAA notice is 
warranted. 





Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should advise the appellant 
in accordance with the 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007), 
and Hupp v. Nicholson. Such notice must 
include the following: (1) a statement of 
the conditions for which a veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
claim based on a condition not yet 
service-connected. The appellant will be 
afforded an opportunity to respond and 
submit any further evidence or argument in 
support of her claim.

2.	The RO/AMC will then forward the claims 
folder to the physician who conducted the 
April 2004 review. If he is no longer 
employed by VA or is otherwise not 
available, the RO/AMC will request that a 
similarly qualified VA physician conduct a 
comprehensive file review, to include all 
medical records available. The following 
considerations will govern: 

a. The examiner should specifically state 
whether a service-connected disability 
was a principal (primary) cause of death-
i.e., whether the disability either 
singly or jointly with some other 
condition was the immediate or underlying 
cause of death or was etiologically 
related thereto. 



b. If any service-connected disability 
was not a principal (primary) cause of 
death, the examiner should specifically 
state whether a service-connected 
disability was a contributory cause of 
death, i.e., one inherently not related 
to the principal cause, although it 
contributed substantially or materially 
to the cause of death. In providing any 
assessment that a service-connected 
disability contributed to death, it is 
not sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.

c. If any service-connected disability 
was not a principal or contributory cause 
of death, the examiner should 
specifically state whether the cause of 
the veteran's death was otherwise related 
to any other incident of his military 
service. 

e. The VA's examiner must review and 
comment upon the November 2002 letter 
authored by A.M.G., M.D., and express a 
detailed opinion as to concurrence or 
non-concurrence in the opinion expressed, 
and provide the medical basis for such 
concurrence or non-concurrence. 

f. The claims folder and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained and a copy of this 
remand.

Additionally, the examiner must directly 
state the medical basis or bases for this 
opinion. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

3.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law.  Then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefit sought 
on appeal is not granted to the appellant's satisfaction, she 
and her representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by    the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The appellant need take no action unless she is notified to 
do so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





 Department of Veterans Affairs


